CANTY, J.
(dissenting). I cannot concur in the foregoing opinion. It is conceded by the majority that Laws 1885, c. 4 (G-. S. 1894, § 7048), has not been repealed, except by implication. It provides that the board of health is “to consist of the number hereinafter provided, * * * and shall consist of not less than three members, one of whom shall be a physician.” Soon after the passage of this act, and in entire conformity with it, the village council of the village of Duluth passed an ordinance establishing a board of health, and providing for the same length of term and commencement and ending of term of office of its members as the general law does. Afterwards, in 1887, Duluth obtained a new charter, incorporating it as a city. -This charter did not in any manner repeal the provisions of said general law of 1885. On the contrary, it expressly provided for the establishment of a board of health on exactly the same plan as the law of 1885, by declaring said ordinance to be in full force and effect. If, under these circumstances, the law of 1885 is repealed, it is not because the subsequent special legislation is in conflict with it, but because it is in perfect harmony with it; in fact it is plain that this ordinance was originally passed solely for the purpose of carrying out the provisions of the general law of 1885. It seems to me that this is a new rule of repeal by implication.
To sustain its position, the majority cite wholly disconnected and collateral provisions of the charter of 1887, which provide that certain officers elected by the people shall be elected for two years, and that appointive officers shall hold for one year. These are found in Sp. Laws 1887, c. 2, sube. 2. It might be inferred from the opinion of the majority that the words, “the common council shall elect *211a health officer,” occur iu close connection with these provisions, but they do not. There is not a word in this subchapter which can be taken as referring to the health officer or board of health. On the contrary, it is very plain that these provisions do not refer to the health officer at all, as said ordinance, which is continued in force, expressly provides that the health officer shall be elected by the city council for three years, while the appointive officers specified, in said subchapter 2 are elected for only one year. This ought to be sufficient reason why the term “other appointive officers,” in said subchapter 2, does not include the health officer. While the amendment to the charter in 1891 operated to repeal the ordinance, it did not operate to repeal the state law. The section of the charter, as thus amended, reads as follows: “The common council shall elect a health officer, who shall be a practicing physician. He shall be the executive officer of the board of health of the city of Duluth, and it shall be his duty to see that the laws of the state of Minnesota, the ordinances of the city of Duluth and regulations of the board of health of said city, relating to health and sanitary conditions, are strictly enforced within the limits of said city. He may appoint assistants and inspectors for his department, as provided by the health ordinances of the city' of Duluth.” Sp. Laws 1891, c. 55, § 6.
This section is in no respect inconsistent with the general law of Í885. In fact, if the charter made no reference to a health officer or board of health, it might well be argued that the intention was to exclude the operation of the general law within the limits of the city of Duluth. It should be remembered that the general law of 1885 is by its own terms auxiliary to all the charters of all the cities, towns, and villages in the state, and is intended to establish a uniform system of police regulations on the matters to which it relates. The indefinite reference to the health officer and board of health now to be found in the charter of Duluth should be construed as affirming the general law; not repealing it.